                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ALVIN ADDISON, #S09998,                             )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )         Case No. 19-cv-01252-JPG
                                                        )
    DERRICK MORGAN,                                     )
    RYAN TURNER,                                        )
    EDDIE JOHNSON,1                                     )
    ED HICKS,                                           )
    KEGAN BOUGART,                                      )
    LYNETTE,                                            )
    SAMANTHA,                                           )
    and BILL,                                           )
                                                        )
                  Defendants.                           )

                                   MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Alvin Addison, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Robinson Correctional Center (“Robinson”), brings this

civil rights action pursuant to 42 U.S.C. § 1983 for constitutional deprivations that occurred in

connection with his arrest on November 23, 2017. (Doc. 1, pp. 1-24). Plaintiff was seriously

injured during a warrantless arrest and denied medical treatment for four days at Wabash County

Jail. (Id. at pp. 7-9). He required two surgeries to his shoulder and stomach. (Id.). Plaintiff now

seeks money damages from the defendants. (Id. at p. 10).

          The Complaint is before the Court for preliminary review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C.


1
 Plaintiff identifies this defendant as “Eddie Johnson a.k.a. Clarence E. Johnson Morningstar” in the case
caption. (Doc. 1, p. 1). He refers to this individual as “Officer Johnson also known as Clarence E. Johnson
Morningstar” in the statement of his claim. (Id. at p. 7). For ease of reference and consistency, the Court
will refer to this defendant as “Officer Johnson” throughout this Order.

                                                    1
§ 1915A(a). Any portion of a complaint that is legally frivolous or malicious, fails to state a claim

for relief, or requests money damages from an immune defendant must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations are liberally construed. Rodriguez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          The Complaint

       Plaintiff makes the following allegations in the Complaint: Plaintiff heard a noise outside

of the residence of Alvin and Susan Addison on November 23, 2017. (Doc. 1, p. 7). When he

exited the residence to investigate the noise, he heard two officers yell, “Come out with your hands

up.” (Id.). Plaintiff recognized Kegan Bougart (Wabash County Sheriff Deputy / K-9 Officer)

and Eddie Johnson (Mt. Carmel Police Officer) “as he ran past.” (Id.).

       Officer Johnson entered the residence through a fire door and found Plaintiff in the kitchen

with his hands already up. (Id.). Although Plaintiff was “following verbal commands” at the time,

Officer Johnson choked Plaintiff and slammed him to the ground, landing on top of him with “all

of his weight.” (Id. at pp. 7-8). In the process, Officer Johnson knocked the air out of Plaintiff

and injured his stomach. (Id.). The officer “hog[-]tied” Plaintiff and dragged him outside. (Id.).

       K-9 Officer Bougart asked if this was “the guy who put shit/feces on the wall,” and Officer

Johnson said, “Yes!” (Id.). Officer Bougart laughed and said, “Well, he want (sic) be doing it

tonight.” (Id.). While he was still hog-tied, Plaintiff was “thrown” into the back of the K-9 unit

and suffered a shoulder injury in the process. (Id.).

       He was transported to Wabash County Jail, where he was stripped of all clothing in front

of female inmates and Jailer Lynette. (Id.). He was then “dragged” to the drunk tank and left for

four days. (Id. at pp. 8-9). From November 23-27, 2017, Jail Administrator Ed Hicks left Plaintiff

on the floor, unclothed, and seriously injured—in a pool of his own bodily fluids. (Id. at p. 9). For



                                                 2
three shifts each day, Jailers Lynette, Samantha, and Bill checked on Plaintiff every fifteen

minutes, but they denied him medical care. (Id. at pp. 3, 8-9). On the fourth day, he was placed

on a mat and dragged to another cell until an ambulance arrived. (Id.).

          Plaintiff was taken by ambulance to Wabash General Hospital. (Id.). He underwent

shoulder and stomach surgeries to repair injuries inflicted by Officers Johnson and Bougart during

his arrest on November 23, 2017. (Id.). Plaintiff claims that he still suffers ongoing pain and

emotional distress as a result of this incident. (Id. at p. 10).

          Based on the allegations, the Court finds it convenient to organize the pro se Complaint

into the following enumerated Counts:

          Count 1:        Fourth Amendment claim against Defendants Johnson and Bougart for the
                          unlawful arrest of Plaintiff on November 23, 2017.

          Count 2:        Fourth Amendment claim against Defendants Johnson and Bougart for the
                          unlawful use of force against Plaintiff during his arrest on or around
                          November 23, 2017.

          Count 3:        Fourth and/or Fourteenth Amendment claim against Defendants Johnson,
                          Bougart, Hicks, Lynette, Samantha, and Bill for denying Plaintiff medical
                          care for the shoulder and stomach injuries he suffered incident to his arrest
                          on November 23, 2017.

          Count 4:        Fourth and/or Fourteenth Amendment claim against Defendants Hicks,
                          Lynette, Samantha, and Bill for subjecting Plaintiff to unconstitutional
                          conditions of confinement at the Jail from November 23-27, 2017, when
                          they stripped him of all clothing and left him nude and seriously injured in
                          a pool of his own bodily fluids for four days.

Any claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.2




2
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
        Counts 1, 2, 3, and 4 survive screening and will receive further review against those

defendants named in connection with each claim above. However, these claims shall be dismissed

without prejudice against the defendants who are not named in connection with each claim.

        In addition, Derrick Morgan (Wabash County Sheriff) and Ryan Turner3 (Wabash County

Chief of Police) shall be dismissed without prejudice. Plaintiff names each individual as a

defendant in the case caption and the list of defendants in the Complaint. However, he sets forth

no allegations against either person, and merely invoking the name of a potential defendant is not

enough to state a claim against that individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir.

1998). Section 1983 liability does not arise against these officials based on their supervisory roles

over employees who caused the deprivation of Plaintiff’s constitutional rights. “The doctrine of

respondeat superior does not apply to § 1983 actions; thus to be held individually liable, a

defendant must be ‘personally responsible for the deprivation of a constitutional right.’” Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez v. Ill. State Police, 251 F.3d

612, 651 (7th Cir. 2001)). See also Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). Because

Plaintiff sets forth no allegation suggesting that either defendant was involved in or responsible

for the deprivation of Plaintiff’s constitutional rights, Defendants Morgan and Turner shall be

dismissed without prejudice from this action. The Complaint fails to state any claim for relief

against them.

                                              Disposition

        IT IS ORDERED that the Complaint (Doc. 1) survives screening under 28 U.S.C.

§ 1915A. COUNTS 1 and 2 will receive further review against Defendants EDDIE JOHNSON



3
  Although John Lochart was Mt. Carmel Police Department’s Chief of Police during the events giving rise
to this action, Lochart is now deceased, and Ryan Turner is the current police chief. (See Doc. 1, p. 2).
Plaintiff explains that he named Turner as a defendant for this reason. (Id.).

                                                   4
and KEGAN BOUGART. COUNT 3 will receive further review against Defendants EDDIE

JOHNSON, KEGAN BOUGART, ED HICKS, LYNETTE, SAMANTHA, and BILL.

COUNT 4 will proceed against Defendants ED HICKS, LYNETTE, SAMANTHA, and BILL.

These claims are DISMISSED without prejudice against any defendant who is not listed in

connection with the claim herein. Pursuant to Administrative Order No. 244, Defendants need

only respond to the issues stated in this Merits Review Order.

       IT IS ORDERED that Defendants DERRICK MORGAN and RYAN TURNER are

DISMISSED without prejudice because the Complaint fails to state a claim for relief against them.

       The Clerk of Court shall prepare for Defendants EDDIE JOHNSON, KEGAN

BOUGART, ED HICKS, LYNETTE, SAMANTHA, and BILL: (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each defendant’s place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer can be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or, if not known, his

or her last-known address. This information shall be used only for sending the forms as directed

above or for formally effecting service. Any documentation of the address shall be retained by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.




                                                 5
       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 1/31/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                6
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 7
